Citation Nr: 1610239	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's VA claims file has since been transferred to the RO in Roanoke, Virginia.

In December 2015, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA) as to whether the Veteran's claimed disorder was either incurred during his period of active service, or whether peripheral neuropathy was caused and/or aggravated by his service-connected diabetes mellitus.  That opinion was associated with the record in March 2016.


FINDING OF FACT

Medical evidence of record indicates that the Veteran's diagnosed peripheral neuropathy, bilateral upper and lower extremities, is related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower extremities has been established as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to his now-service-connected diabetes mellitus.  To that end, the U.S. Court of Appeal for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, following a VA examination in August 2009, the Veteran was diagnosed with distal primary sensory axonal polyneuropathy involving both lower extremities and early peripheral neuropathy of the left upper extremity based on a nerve conduction study and electromyograph.  No diagnosis of peripheral neuropathy of the right upper extremity was rendered at that time.  Additionally, the examiner did not offer any opinion regarding the etiology of the Veteran's diagnosed peripheral neuropathy.   

During a July 2010 VA examination, the Veteran was diagnosed with diabetes mellitus and polyneuropathy of the upper and lower extremities.  The examiner indicated that the Veteran's peripheral neuropathy nerve symptoms predated his diabetes mellitus, and was therefore not a complication thereof.  The examiner also found that peripheral neuropathy was not worsened by diabetes mellitus, though no support was provided for that opinion.  The examiner did note that an extensive neurological workup did not reveal a conclusive etiology of the Veteran's polyneuropathy, and that the Veteran's newly-diagnosed diabetes mellitus was not implicated in the diagnosis of polyneuropathy.   

Turning to the VHA opinion, the specialist indicated that it was at least as likely as not that peripheral neuropathy of the bilateral upper and lower extremities was caused by the Veteran's service-connected diabetes mellitus.  In support, it was noted that a review of the Veteran's medical records indicated fluctuating levels of blood glucose (which could signify impaired glucose tolerance).  It was further noted that there was evidence to suggest that patients may begin to develop symptoms consistent with either a distal symmetric polyneuropathy, or a small fiber neuropathy, years prior to officially receiving a diagnosis of diabetes mellitus.  There was also evidence to suggest that the Veteran experienced some degree of impaired glucose tolerance prior to receiving his diabetes diagnosis.  Finally, the specialist opined that it was at least as likely as not that peripheral neuropathy of the bilateral upper and lower extremities was aggravated by his service-connected diabetes. 

Taking all reports into account, the Board finds that the evidence in this case is at least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is, at worst, in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for peripheral neuropathy of the upper and lower extremities is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a service-connected disability, is granted.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a service-connected disability, is granted.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected disability, is granted.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service-connected disability, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


